Citation Nr: 1202944	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  11-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1951 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing additional evidence was submitted with a waiver of initial agency of original jurisdiction consideration.

The issue of entitlement to VA compensation for a disability manifested by loss of balance has been raised by the record (see December 2010 substantive appeal), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There has not been adequate compliance with the Board's October 2011 remand instructions.  First, a VA examination was requested in part, to "convert the puretone threshold findings [of the August, September, and November 2010 private audiology reports] to numerical form."  The November 2011 VA examiner did not convert the private audiology reports into numerical form.  

Second, the VA examiner was requested "to evaluate the current severity of the Veteran's hearing loss."  The November 2011 examination report noted a puretone threshold on the right at 2000 Hz of 5 decibels.  This number seems completely out of line with the severity of the Veteran's hearing, as shown both within that examination report and in other records.  The 2011 result is inconsistent with puretone thresholds at 2000 Hz in the 2008 and 2009 examinations, which were 60 and 65, respectively.  This number, 5, is also inconsistent with the other recorded thresholds in the 2011 report (i.e., 55 dB at 1000 Hz, 75 dB at 3000 Hz.).  This excessively low number (in contrast with every other audiometry result) is not explained in the 2011 examination report.  That fact, combined with all the other evidence, suggests the threshold recorded in the right ear at the 2000 Hz level in 2011 is an inaccuracy.  As the average of puretone thresholds is the principal method of determining the severity of hearing loss, it must be clear in the record that these numbers are accurate.   Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Third, the AMC was requested to contact the three private hearing centers that evaluated the Veteran in 2010 and "request that they identify which speech discrimination test was utilized during [their] examinations."  Although the record does not contain a copy of correspondence from the AMC to the private audiology clinics, October 2011 correspondence from the AMC to the Veteran suggests that the AMC erroneously requested "treatment records" from the private providers, and did not request specifics regarding the speech discrimination tests used.

For these reasons, another remand to rectify the noncompliance is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, any updated, pertinent VA treatment records should also be associated with the claims folders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any VA audiology records developed since October 2011, including from the Houston VA Medical Center and the Beaumont VA Outpatient Clinic.

2. After obtaining any necessary authorization (if authorizations already in the file cannot be used), contact the following facilities and request that they identify which speech discrimination test was utilized during the aforementioned examinations:

a. Beckman Audiology Center, 2501 Jimmy Johnson Blvd., Suite 306, Port Arthur, TX 77640 regarding the Veteran's November 2, 2010, audiology testing; and 
b. The Beltone Hearing Center, 2429 Martin Luther King Drive, Orange, TX 77630 regarding the Veteran's September 1, 2010 audiology testing; and 
c. The Brown Hearing Center, 105 Camelia, P. O. Box 61, Orange, TX, 77630 regarding the Veteran's August 24, 2010, audiology testing. 

3. Then, arrange for an audiological evaluation of the Veteran (with audiometric studies) to:

a. Evaluate the current severity of his hearing loss.  Explain any results in the record that are inconsistent with the overall hearing loss disability picture; and
b. Review the private audiology reports dated in August, September, and November 2010 and convert the puretone threshold findings to numerical form.

c. If the interpretations of the private audiometry are at variance with those on VA audiological evaluation, reconcile the findings.  

There must be explanation of rationale for all opinions.

4. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

